Exhibit 10.34


GLOBE LIFE INC.


PERFORMANCE SHARE AWARD CERTIFICATE


Non-transferable


G R A N T T O


           


(“Grantee”)


by Globe Life Inc. (the “Company”) of Performance Shares (the “Performance
Shares”) representing the right to earn, on a one-for-one basis, shares of the
Company’s Common Stock, $1.00 par value (“Stock”), pursuant to and subject to
the provisions of the Globe Life Inc. 2018 Incentive Plan, formerly the
Torchmark Corporation 2018 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages of this award certificate (this
“Certificate”).


The target number of Performance Shares subject to this award is     (the
“Target Award”). Depending on the Company’s level of attainment of specified
targets for earnings per share, underwriting income, and return on equity for
fiscal years 2020, 2021, and 2022. Grantee may earn 0% to 150% of the Target
Award, in accordance with the matrices attached hereto as Exhibit A and the
terms of this Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Globe Life Inc., acting by and through its duly authorized
officers, has caused this Certificate to be executed.


GLOBE LIFE INC.




By: ____________________________________________
Its: Authorized Officer
Grant Date: February 26, 2020


Accepted by Grantee: __________________________












--------------------------------------------------------------------------------





TERMS AND CONDITIONS
1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, for purposes
of this Certificate:


        (i) “Confirmation Date” the date of the Committee’s certification of
achievement of the Performance Objectives and determination of the Performance
Multiplier following the end of the Performance Period.


        (ii) “Early Retirement” means resignation or termination of employment
without Cause from the Company at or after age 60 and before age 65.


        (iii)”Normal Retirement” means resignation or termination of employment
without Cause from the Company at or after age 65.


        (ii) “Performance Multiplier” means the percentage, from 0% to 150%,
that will be applied to the Target Award to determine the number of Performance
Shares that will convert to shares of Stock on the Conversion Date, as more
fully described in Exhibit A hereto.


        (iii) “Performance Objectives” are the performance objectives relating
to Earnings per Share, Underwriting Income, and Return on Equity set forth on
Exhibit A that must be achieved in order for any Performance Shares to be earned
by Grantee pursuant to this Award.


        (iv) “Performance Period” means the three-year period commencing on
January 1, 2020 and ending on December 31, 2022.


        (v) “Prorated Target Award” means, in the case of Grantee’s Early
Retirement prior to the Vesting Date, a specified percentage of the Target
Award, as follows:



Age at Early RetirementProrated Target Award6010% of Target Award61
20% of Target Award
62
40% of Target Award
63
60% of Target Award
64
80% of Target Award



        (vi) “Vesting Date” is defined in Section 2 of this Agreement.
        
2.Earning and Vesting of Performance Shares. The Performance Shares have been
credited to a bookkeeping account on behalf of Grantee and do not represent

actual shares of Stock. The Performance Shares are being awarded to the Grantee
in return for Grantee’s promises contained herein including the terms and
provisions of Section 6. The Performance Shares represent the right to earn up
to 150% of the Target Award (or up to the Prorated Target Award, in the event of
Grantee’s Early Retirement prior to the Vesting Date or up to the full Target
Award, in the event of Grantee’s Normal Retirement prior to the Vesting Date),
based on (i) the Company’s attainment of the Performance Objectives and (ii) the
application of the Performance Multiplier to the Target Award in accordance with
Exhibit A. Notwithstanding the foregoing, in the event of Grantee’s death or
Disability during the Performance Period, Grantee shall be deemed to have earned
100% of the Target Award upon such event (without application of any Performance
Multiplier). In addition, notwithstanding the foregoing or anything in the Plan
to the contrary, upon a Change in Control of the Company in which the
Performance Shares are not assumed by the Surviving Entity or otherwise
equitably converted or substituted in connection with the Change in Control in a
manner approved by the Committee or the Board, Grantee shall be deemed to have
earned 100% of the Target Award upon such event (without application of any
Performance Multiplier), and there shall be a prorata payout to Grantee within
thirty (30) days following the Change in Control, based upon the length of time
within the Performance Period that has elapsed prior to the Change in Control.
Further, upon a Change in Control of the Company in which the Performance Shares
are assumed by the Surviving Entity or otherwise equitably converted or
substituted in connection with the Change in Control, if within two years after
the effective date of the Change in Control, Grantee’s employment is terminated
without Cause or Grantee resigns for Good Reason, Grantee shall be deemed to
have earned 100% of the Target Award as of the date of termination (without
application of any Performance Multiplier), and there shall be a prorata payout
to Grantee within thirty (30) days following the date of termination, based upon
the length of time within the Performance Period that has elapsed prior to the
date of termination.

Any earned Performance Shares will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):
(a)the Confirmation Date, provided either (i) Grantee has continued in the
employment of the Company or its Affiliates through such date or (ii) Grantee’s
employment with the Company has terminated due to Grantee’s Normal Retirement or
Early Retirement, or
(b)the termination of Grantee’s employment due to death or Disability, or
(c)a Change in Control of the Company.


In the event Grantee’s employment terminates for any reason other than as
described above at any time prior to the applicable Vesting Date, all of
Grantee’s Performance Shares will immediately be forfeited to the Company
without further consideration or any act or action by Grantee.





--------------------------------------------------------------------------------





3.Conversion to Stock. Any earned and vested Performance Shares will be
converted to actual unrestricted shares of Stock (one share per vested
Performance Share) within thirty (30) days following the Vesting Date (and in no
event later than March 15, 2023). These shares will be registered on the books
of the Company in Grantee’s name as of the Conversion Date and stock
certificates for the Stock shall be delivered to Grantee or Grantee’s designee
upon request of the Grantee. Any Performance Shares that fail to vest in
accordance with the terms of this Certificate will be forfeited and reconveyed
to the Company without further consideration or any act or action by Grantee.


4.Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Performance Shares may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. The Performance Shares may not be sold,
assigned, transferred or otherwise disposed of by Grantee other than by will or
the laws of descent and distribution.


5.Restrictions on Issuance of Stock. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Stock underlying the Performance Shares upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Shares, stock units will not be converted to Stock in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.


6.Noncompetition/Confidentiality/Nonsolicitation. Upon Grantee’s separation from
employment from the Company for any reason for a period of two (2) years from
the date of such separation or in the event of termination due to Early
Retirement or Normal Retirement, during the remaining vesting period prior to
the Vesting Date, whichever is longer (the “Restriction Period”), Grantee agrees
not to engage or participate, directly or indirectly, in any capacity, including
but not limited to as an employee, consultant, advisor, contractor, partner,
owner or otherwise, in a competing business, which is one that provides the same
or substantially similar products or services as the Business. “Business” is
defined as product development, marketing, sales and servicing of life
insurance, health insurance and annuity products through captive agents,
independent agents and direct response marketing channels. Life insurance
includes individual life or group life, with or without return-of-premium
benefit. Health insurance includes accidental death or supplemental health
insurance products, with or without return-of premium benefits, including
cancer, critical illness, hospital indemnity, Medicare supplement or Medicare
Part D prescription drug coverage. Annuity includes deferred annuities or single
premium immediate annuities. (All of the foregoing are referred to collectively
as the “Business”). Grantee further agrees that he will not serve as a Board
member for any company that provides the same or similar products or services as
the Business.

Grantee also agrees and understands that this noncompetition agreement extends
to competition in any state in which Grantee worked or directed work for the
Company or in which the Company has plans or intentions for future business
operations for which the Grantee was involved (referred to as the “Restricted
Area”).


Grantee acknowledges that the Restricted Area, scope of prohibited activities,
and the Restriction Period are reasonable and are no broader than are necessary
to protect Company’s legitimate business interests. Grantee also acknowledges
that the Company would not be providing the benefits set forth in this Agreement
but for Grantee’s covenants and promises contained in this Section. Grantee
further agrees that during the non-competition term, Grantee shall immediately
notify the Company in writing of any employment, work, or business he undertakes
with or on behalf of any person (including himself) or entity other than the
Company and acknowledges and agrees that the Company may place Grantee’s future
employer on notice of the Grantee’s post-employment obligations.


Grantee further expressly agrees and understands that the Company has disclosed
confidential, proprietary and/or trade secret information to Grantee. Grantee
agrees that he will not utilize nor disclose to any third party any of the
Company’s confidential, proprietary or trade secret information at any time in
the future. In consideration of the Company disclosing such information to
Grantee and/or for the consideration provided to Grantee by the Company in this
Agreement, which Grantee acknowledges is sufficient and reasonable
consideration, Grantee has agreed to the non-competition provisions set forth
herein.


Notwithstanding any other provision of this Agreement, nothing herein shall
prohibit Grantee from reporting possible violations of federal law or regulation
to any governmental agency or entity or making other disclosures that are
protected pursuant to federal law or regulation. Prior authorization from the
Company is not required in order to make any such reports or disclosures and
Grantee is not required to notify the Company that such reports or disclosures
have been made.


IMMUNITY NOTICE. Pursuant to the Defend Trade Secrets Act of 2016, Grantee may
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and solely for the purpose of reporting or investigating a
suspected violation of the law; or is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Should any provision in this Agreement conflict with this provision, this
provision shall control.


Grantee also agrees that during the Restriction Period he will not solicit the
clients or customers of the Company in order to request or advise such clients
or customers to end, change or curtail their business relationship with the
Company. In addition, Grantee agrees that during the Restriction Period he will
not solicit any employee of



--------------------------------------------------------------------------------





the Company in order to request or advise any such employee to end, change or
curtail their employment relationship with the Company.


If for any reason any court of competent jurisdiction finds any provision of
this Section to be unreasonable in duration or scope or otherwise, Company and
Grantee agree that the restrictions and prohibitions contained in this Section
shall be effective to the fullest extent allowed under applicable law. Each
covenant set forth in this Section shall survive the termination of this
Agreement and Grantee’s employment for any reason and shall be construed as an
agreement independent of any other provision of this Agreement.


Grantee acknowledges and agrees that the covenants, obligations and agreements
of Grantee contained in this Section concern special, unique and extraordinary
matters and that a violation of any of the terms of these covenants, obligations
or agreements will cause Company irreparable injury for which adequate remedies
at law are not available. Therefore, Grantee agrees that Company will be
entitled to an injunction, restraining order, or any other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain Grantee from committing any violation
of the covenants, obligations or agreements referred to in this Agreement. These
injunctive remedies are cumulative and in addition to any other rights and
remedies Company may have against Grantee.


In addition, Grantee agrees that if he violates the terms of this Section or if
the terms of this Section are determined to be unenforceable by any court of
competent jurisdiction, Grantee shall forfeit and not be entitled to receive the
Performance Shares granted herein. If Grantee has already received the
Performance Shares, Grantee agrees that he shall repay the Company the value of
the Performance Shares on the date it was received by Grantee upon five (5) days
written notice.


7.Limitation of Rights. The Performance Shares do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until shares of Stock are in fact issued to such
person in connection with the units. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.


8.No Entitlement to Future Awards. The grant of the Performance Shares does not
entitle Grantee to the grant of any additional units or other awards under the
Plan in the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
units, and vesting provisions.


9.Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including

Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the vesting or settlement of the
Performance Shares. With respect to withholding required upon any taxable event
arising as a result of the Performance Awards, the employer may satisfy the tax
withholding requirement by withholding shares of Stock having a Fair Market
Value, as of the date that the amount of tax to be withheld is to be determined,
as nearly equal as possible to (but no more than) the total minimum statutory
tax required to be withheld. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.


10.Recoupment. Any shares of Stock issued upon conversion of the Performance
Shares shall be subject to forfeiture and recoupment by the Company based on a
later determination that the vesting of such Performance Shares was based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria, whether or not the Participant caused or
contributed to such material inaccuracy.


11.Amendment. Subject to the terms of the Plan, the Committee may amend, modify
or terminate this Certificate without approval of Grantee; provided, however,
that such amendment, modification or termination shall not, without Grantee’s
consent, reduce or diminish the value of this award determined as if it had been
fully vested and subject to application of the Performance Multiplier (i.e., as
if all restrictions on the Performance Shares hereunder had expired) on the date
of such amendment or termination. Notwithstanding the foregoing, Grantee hereby
expressly agrees to any amendment to the Plan and this Agreement to the extent
necessary to comply with applicable law or changes to applicable law (including,
but not limited to, Code Section 409A) and related regulations or other guidance
and federal securities laws.


12.Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Shares, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Shares, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment with Grantee that
has been approved, ratified or confirmed by the Committee shall be decided in
favor of the provisions of such employment agreement.


13.Governing Law/Venue. Except as noted below, this Certificate shall be
construed in accordance with and governed by the laws of the State of Delaware,



--------------------------------------------------------------------------------





United States of America, regardless of the law that might be applied under
principles of conflict of laws. However, the terms and provisions set forth in
Section 6 shall be governed by the laws of the State of Texas. In addition,
Grantee and the Company agree that any disputes or claims concerning or relating
to the terms and provisions of this Agreement (including Section 6) shall be
filed in Collin County, State of Texas or the United States District Court for
the Eastern District of Texas.


14.Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


15.Relationship to Other Benefits. The Performance Shares shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.


16.Notice. Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Globe Life Inc., 3700 South Stonebridge Drive, McKinney, Texas
75070, Attn: Corporate Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.








--------------------------------------------------------------------------------



EXHIBIT A


The Performance Shares will be earned, in whole or in part, based on the
Company’s achievement of Performance Objectives relating to Earnings per Share,
Underwriting Income, and Net Operating Income as a Return on Equity (each as
defined below). Determination of all Performance Measures will be based on
existing tax laws and accounting for long-duration contracts as of the
commencement of the Performance Period.



Performance Goals / Percent EarnedActual Performance
Performance Multiplier Earned1
Weighted Performance Multiplier Earned2
Performance Measure
Weighting
Threshold
50%
Target
100%
Maximum
150%
Cumulative EPS3
40%
$
$
$
Underwriting Income4 ($million)
30%
$
$
$
Net Operating Income as a Return on Equity5
30%
%
%
%
Performance Multiplier6





1 Performance below the Threshold level results in 0% earned. All other
percentages earned are determined by pro-ration between the appropriate
Performance Goals.
2 Performance Multiplier for the Performance Measure multiplied by the Weighting
assigned to that Performance Measure
3 “Earning per Share” means the cumulative sum of “total diluted net operating
income per share,” as reported on the Company’s Operating Summary for each
fiscal year in the Performance Period.
4 “Underwriting Income” means the cumulative sum of the insurance underwriting
margins of the life, health and annuity segments, plus other income, less
insurance administrative expenses (excluding the investment segment, parent
company expense and income taxes) for each fiscal year during the Performance
Period (rounded to the nearest one hundred thousand dollar amount).
5 “Net Operating Income as a Return on Equity” (NOI ROE) means average return on
equity earned for the three-year Performance Period (calculated to two decimal
places) using “Net Operating Income” per the Company's Operating Summary as the
numerator in this ratio and excluding the effect of unrealized gains and losses
on available-for-sale fixed maturity investments on Shareholder’s Equity in the
denominator. Thus if the NOI ROE earned for 2020, 2021 and 2022 were 14%, 15%
and 16% respectively, average NOI ROE would be 15%.
6 Total of the Weighted Performance Multiplier Earned



